DETAILED ACTION
1.	This Final Office Action is in response to Applicant’s Amendments filed 2/26/2021. Claims 1, 3-9, 11, 12, and 14 are currently pending. Claims 2, 10, 13 were cancelled. The earliest effective filing date of the present application is 9/5/2016.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1, 3-9, 11, 12, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a series of steps for calculating errors, safety stock quantity and order quantity, which is a mathematical calculations and/or certain methods of organizing human activity specifically commercial interactions. This judicial exception is not integrated into a practical application because calculating an error in a demand quantity predicted by a prediction model, the prediction model predicting demand quantities of products, based on a difference between a predicted demand quantity calculated using the prediction model and past result data that was not used in learning of the prediction model; from a predicted demand quantity during a covered time slot representing a delivery interval and a predicted demand quantity during a sales permitted period representing a period until abandonment, which are calculated for each product using the prediction model, calculating an error in the predicted demand quantity during the covered time slot and an error in the predicted demand quantity during the sales permitted period; calculating an occurrence probability of the predicted demand quantity during the covered time slot, for each product, from the error in the predicted demand quantity during the covered time slot; calculating an occurrence probability of the predicted demand quantity during the sales permitted period, for each product, from the error in the predicted demand quantity during the sales permitted period; calculating a safety stock quantity from two occurrence probabilities calculated; and calculating an order quantity of each product, from a stock quantity anticipated at a time point of delivery, the predicted demand quantity during the covered time slot, and the safety stock quantity calculating an expected value of opportunity loss which is a sum of multiplications of any predicted demand quantity not less than a quantity obtained by summing the predicted demand quantity during the covered time slot and the safety stock quantity by the occurrence probability of that predicted demand quantity, and an expected value of abandonment loss which is a sum of multiplications of any predicted demand quantity not more than a quantity obtained by summing the predicted demand quantity during the sales permitted period and the safety stock quantity by the occurrence probability of that predicted demand quantity; and calculating the safety stock quantity by using a predicted demand quantity for which the expected value of the opportunity loss and the expected value of the abandonment loss coincide with each other do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use.. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because hardware, a processor, and a non-transitory computer readable information recording medium are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a hardware and a processor see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; and for a non-transitory computer readable information recording medium see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. Therefore, the additional elements in separately or in combination do not add significantly more.

Allowable Subject Matter over Prior Art
5.	With regards to claims 1, 9, and 12 recite limitations that overcome the prior art teachings and would be allowable if the §§101 rejections of the claims were overcome.
Claim 1. An order quantity determination system comprising: 
a hardware including a processor; 
an error calculation-unit, implemented by the processor, which calculates an error in a demand quantity predicted by a prediction model, the prediction model predicting demand quantities of products, based on a difference between a predicted demand quantity calculated using the prediction model and past result data that was not used in learning of the prediction model, and, from a predicted demand quantity during a covered time slot representing a delivery interval and a predicted demand quantity during a sales permitted period representing a period until abandonment, which are calculated for each product using the prediction model, calculates an error in the predicted demand quantity during the covered time slot and an error in the predicted demand quantity during the sales permitted period; 
a safety stock quantity calculation unit, implemented by the processor, which calculates an occurrence probability of the predicted demand quantity during the covered time slot, for each product, from the error in the predicted demand quantity during the covered time slot, calculates an occurrence probability of the predicted demand quantity during the sales permitted period, for each product, from the error in the predicted demand quantity during the sales permitted period, and calculates a safety stock quantity from two occurrence probabilities calculated; and
 an order quantity calculation unit, implemented by the processor, which calculates an order quantity of each product, from a stock quantity anticipated at a time point of delivery, the predicted demand quantity during the covered time slot, and the safety stock quantity, 
wherein the safety stock quantity calculation unit calculates an expected value of opportunity loss which is a sum of multiplications of any predicted demand quantity not less than a quantity obtained by summing the predicted demand quantity during the covered time slot and the safety stock quantity by the occurrence probability of that predicted demand quantity, and an expected value of abandonment loss which is a sum of multiplications of any predicted demand quantity not more than a quantity obtained by summing the predicted demand quantity during the sales permitted period and the safety stock quantity by the occurrence probability of that predicted demand quantity, and calculates the safety stock quantity by using a predicted demand quantity for which the expected value of the opportunity loss and the expected value of the abandonment loss coincide with each other. 
The reason for claims 1, 9, and 12 containing allowable subject matter over the prior art in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. The nearest art, Motohashi 2016/0232637 and Komatsu 2016/0055440, do not teach the amended limitations. Neither Motohashi nor Komatsu teach a system, method, or a non-transitory computer readable information recording medium  performing error calculations on the safety stock need to meet order demands using an opportunity loss expected value. Upon further searching the examiner could not identify any prior art to teach these limitations. The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant' s claimed invention.
Claims 3-8, 11, and 14 are objected to as being dependent upon a rejected base claim but would be potentially allowable if the §§101 rejections of the rejected base claim are overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Response to Arguments
6.	Applicant’s arguments, see Remarks, filed 2/26/2021, with respect to §112 (b) and §103 rejections have been fully considered and are persuasive. The §112 (b) and §103 rejections of 1, 3-9, 11-12 and 14 has been withdrawn. 

7.	Applicant's arguments filed 2/26/20201 have been fully considered but they are not persuasive.
Applicant argues:

    PNG
    media_image1.png
    275
    679
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    254
    640
    media_image2.png
    Greyscale

Examiner disagrees. Example 39 is directed to the training of a neural net. Whereas, here the claims are directed to calculating, which is a mathematical and/or mental process. Examiner notes machine learning is not claimed.


    PNG
    media_image3.png
    335
    650
    media_image3.png
    Greyscale

Examiner disagrees. Example 37 is directed to the automated reorganizing of GUI interface icons, which is a practical application. Here, Applicant is improving the abstract idea of math and not improving the technological field.
Applicant argues:

    PNG
    media_image4.png
    203
    698
    media_image4.png
    Greyscale

Examiner disagrees. The claim set only provides for mathematical calculations. The significantly more Applicant is pointing to is not claimed. Therefore, examiner maintains position. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                                        Michael.walker@uspto.gov

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687